     Case 1:08-cv-10934-LAP Document 2255 Filed 04/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                            08 Civ. 10934 (LAP)
IN RE: 650 FIFTH AVENUE AND
RELATED PROPERTIES                                   ORDER




LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of the Government’s motion to stay this

action pending appeal.    (See dkt. no. 2253.)      The parties shall

confer and propose by letter a briefing schedule no later than

May 1, 2020.

SO ORDERED.

Dated:    New York, New York
          April 29, 2020

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge
